COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Manuel Nava, Jr. v. The State of Texas

Appellate case number:     01-14-00628-CR

Trial court case number: 1919049

Trial court:               County Criminal Court at Law No. 14 of Harris County

        Appellant Manuel Nava, Jr. has filed a “Motion to Abate Appeal to Supplement Clerk’s
Record and Direct Findings of Fact and Conclusions of Law.” The State has not filed a response
to the motion.
        The motion is GRANTED. We abate the appeal and remand for the trial court to enter
written findings of fact and conclusions of law, separate and apart from any docket sheet
notations in this case, regarding the trial court’s denial of Nava’s motion to suppress. See State v.
Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding that trial court must provide
findings of fact and conclusions of law adequate to provide appellate court with basis to review
trial court’s application of law to facts, either in writing or on record at hearing); Wicker v. State,
740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
        The trial court shall make the appropriate findings of fact and conclusions of law and
shall cause them to be filed with the trial court clerk within 20 days of the date of this order. We
further order the trial court clerk to file a supplemental clerk’s record with this Court within 30
days of the date of this order containing (1) the trial court’s findings of fact and conclusions of
law and (2) the motion to suppress filed by Nava on January 17, 2014.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket without further order of the
Court when the supplemental clerk’s record is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually        Acting for the Court


Date: September 25, 2014